OFFICE      OF      THE     AlTORNEY        GENERAL          OF    TEXAS

                                            AUSTIN




R0R0r6b1. Jmc Borden
county Attorney
Parker   coulaty
Ye6thorford, To-8
Dear 8lrt




          Your reqwrt  dl
Oeneral ot 4ezaa, h88 be0
vheniaprtrlegal
                                                                     lerk of Parker
COuaf  to op8.a                                                     ter OS hi8 Court
erah amnth?
                                                       te a       sepante     team   of   tb



                                                     ctod tothe Aatr of 1929, lat
                                                    alrturo, Page 107, Chapter 48,
                                                   , Civil Statutes of Tans, the

                                         a aelt8tionr
                                   p r oth
                                         vide
                                            llt      uld
                                               br the County
                                               Clark on
                                                 the probate of a vrlt-
                   ten vill 0~ for              lettom       of
                                                             b&laietmtion,
                   OP   ca    apQlic8tioM            iOP   the
                                                             appalntmat     of
                   a guardlaa, &all                bo returnable    to thm
                   court      from     which     irmed    on the   Cir8t Btoa-
                   dam after the. ronioe ir porfootod, md
                   said r&arnablo data rhll ooAstltute ‘.Y.-
Honorable Ssck BoMsn, Pa&                 2


       the term of the probsto oourt fop notion on
       bald 8pplicatfonst provllllngthat  ths time
       be fixed for 8snioe of oitrtlonst smsnding
       Artlole 1961 oi ths Rerlssd Civil Mstutsr
       of 1925 so as to proride that  ths 9robrts
       oowt ahall be opsn St all times for the
       transaotion of probate buslae~r~ anm&.ng
       Artlols 1965 so s8 to proofdo that  ths
       probate mfautes shall be approved by the
       presldlag $dy      eve;;k thirty (30) days;
       repes~      rt 018 1 7 of the Rsoirsd civil
       Statutes  for 1925, and all other lava in
       oonfliot vith thfr    Aotj and deolarlag  aa
       SSiaFgUlO~*

            t?lIJ slabE@Ul~       OhU80       Of   thiS   Act   StSPtS   vlth     the   fob
lOWing1
           "mbe faot that ths tens8 of probate oourt
       8houlb bs 8horteP than now provided by lav,
       creetes a n tmer g eno ~ l l l,
           Artiolss 1961 sad 1965, Vernon'r Annotated                           Clril Stat-
uter   or Texas, are *a f0llov8~
           ‘Art. 1961. fha collnty court shall hold
       at least row terms SOP both Cltil ml Crlmtnal
       buslnsss smually, snd suah other term saoh
       year as may be rlxed by the Cam18rlonen1   Court.
                                   the tinma 8admmberoi    the
                                  Court, they shall not oharqe
       the su   until     upiratlon of one year. Until,
       or unlrss OthsPVf8s provided, th4 termor the
       County Court 8hall be hold on the first Mndsy
       in Pebrusry, Xsy, August and Xovemb6r, sad may
       remain la sersion three weeksI provided add court
       Shsll bo own a tln time8 fo r th, etI'.anSMtiOR Of
       probate busIPes8,
           "Art. 1965.  The Minutes of ths procssdIngs
       of each DI'OOedFngday of the ss8SiOn ah811 bo
       read in open court on the morning of the ltmasd-
       lag day, exoept on the last day of the remion,
       on vhfch day thar 8ha1 be POti, rurd ii MOO88SrJ
       be   oorrootod,     aad #l@%ed in OPeR COUrt b7 the h'~-
       ty   Judge.       Each   8mOiS&        Judge 8h.Sllsign the nlnQte8
                                                               -’ 298


Honorable      Jaok Borden, Page 3


      of    8u~h   prooredlngrr   a6   v6re
                                  had before him)
      provided the Probate Hfnute8 of said Court
      shall be approved and siped  by the prerldlng
      Judge on the flr8t day of eaoh month, exoept,
      hwever,  that ii the first day of the month
      falls on a Sunday, then suoh approval &all be
      entered on the preceding day."
         ArtLole ))lOa, Civil Statute8 of Texa8, a8 amended by
Aots 1931, 42nd Legirlature,Page 210, Chapter 123, aad relative
to return of oitationr and notice8 in probate Jnatter8,ha8 the
oonoludhg part of Seotion 2 thereof1
          *e l +. Any probate statute now in force
      and not hereby repealed by other pro~loionr or
      thi8 Aot, U8    the eaprsaaion ‘at the next
                   9
      term of oourt,  or bext regular term,1 or
      'during term time', or othbr alu.sr eX~Pl388iOR8
      shall be 80 construed aa to confonr to thl8 Act,
      an& are hereby amended and modified a8 to aa-
      coxpliah the purporss set out ln this Aat.*
          It is apparent that the purpose of the Legislature In
its   recentenaotmsntr Va8 to areate a oontlnuou8 resllon  of the
oounty court to entertain probate matters, but not to alter the
lx ir tinglaw a8 to terma for aivll 8nd ariml.nalbuslnercl. 2ho
above said Artfales 1961 and '1965reading pmoisel~    the 84&m
prior to amendmeat as to term6 for oivil and criminal bu8ln888,
our Con8titution,  Section 29, Artiole 5, gooernlng and ap author-
ity petting forth the rule 18 round ln Parrov 'I.stab .rxl6. co.,
273 9. U.'.518.
         You are advised ~th#t it 18 the duty of the County Clerk
of Parker County to inoorporote all probate order8 in the mInutea
for the 8ignature 0r the Couaty J'udge on the fi.r8tday of sash
month, or the 8eOOlId, Pl’OYiding the flr8t 0-8  on sUndrjr* mU8,
the tinuter vi11 be refleoted from month to month. I’iovever, there
is 00 llmltation or spaced time Sor the funotlon of probate pro-
oedure, for in the legal Ieneo, the tens is oontfnuoua.




PC:RS